Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 1 of 14 PageID #: 32




                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF RHODE ISLAND

Frank Gautier and Linda Gautier
                     Plaintiffs

              v.                                        Case No. 1:19-cv-00590-MSM-LDA

Gregg Bruno, alias, and
Jaclyn Casaceli, alias, and
Thomas Lavey, alias, and
Jaime Cahill, alias, and
John Does 1-5, each individually
and in their official capacity as a
Cranston Police Officer or employee,
and City of Cranston, by and through
its Treasurer David Capuano
                        Defendants


                     DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

         Defendants City of Cranston (“City” or “Cranston”), by and through its Treasurer, David

Capuano (“Capuano”) as well as Gregg Bruno, alias (“Bruno”), Jaclyn Casaceli, alias

(“Casaceli”), Thomas Lavey, alias (“Lavey”), and Jaime Cahill (“Cahill”), alias, in their

individual and official capacity as a Cranston Police Officer or employee of the City of Cranston

(collectively, “defendants”) hereby file their joint Answer to the Complaint filed by plaintiffs

Frank Gautier (sometimes, “Frank” or “plaintiff”) and Linda Gautier (sometimes, “Linda” or

“plaintiff”) (collectively, “plaintiffs”)1 and respond as follows:

I.       Introductory Statement

         1.        No response is required to this paragraph since it fails to contain allegations of

fact directed at any of the defendants but instead represents an introductory paragraph presented



1
  Defendants will at times refer to the individual plaintiffs by their first names in this pleading since they each share
a common last name. No disrespect is intended by utilizing first names either in this pleading or future pleadings
filed with this court. This method is employed only to keep the record clear and avoid confusion.
                                                            1
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 2 of 14 PageID #: 33




by the plaintiffs which contains statements and conclusions of law. To the extent a response is

required, defendants deny the allegations and leave plaintiffs to their proof.

        2.        Defendants deny the allegations and leave plaintiffs to their proof.

        3.        Defendants deny the allegations and leave plaintiffs to their proof.

        4.        Defendants admit that the Cranston Police Department (“CPD”) were, at all

relevant times hereto, conducting a drug investigation of a non-party to this lawsuit, another

individual named Frank Gautier (“Frankie”)2 who apparently is the grandson of at least one of

the plaintiffs (Frank). Defendants admit that members of the CPD had arrested Frankie in the

morning of October 25, 2017. Defendants specifically deny the implication in this paragraph

that their search warrant was invalid as well as the remaining allegations contained therein and

leave plaintiffs to their proof.

        5.        Defendants deny the allegations and leave plaintiffs to their proof.

        6.        Defendants deny the allegations and leave plaintiffs to their proof.

        7.        Defendants deny the allegations and leave plaintiffs to their proof.

        8.        Defendants deny the allegations and leave plaintiffs to their proof.

        9.        Defendants deny the allegations and leave plaintiffs to their proof.

        10.       Defendants deny the allegations and leave plaintiffs to their proof.

II.     Parties

        11.       Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        12.       Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

2
 Defendants will refer to the grandson as “Frankie” to avoid confusion with his grandfather, Frank, who is a named
plaintiff in this case.


                                                        2
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 3 of 14 PageID #: 34




        13.     Defendants admit that Cranston is a duly authorized municipal corporation and

understand that Capuano is solely referenced in the Complaint in his capacity as the Cranston

Treasurer in order for plaintiffs to maintain this civil action against the City. To the extent that

any additional allegations are set forth in this paragraph, defendants deny the allegations and

leave plaintiffs to their proof.

        14.     Bruno denies the allegations contained therein and further objects and contests to

this civil suit being brought against him in his individual capacity.

        15.     Casaceli denies the allegations contained therein and further objects and contests

to this civil suit being brought against her in her individual capacity.

        16.     Lavey denies the allegations contained therein and further objects and contests to

this civil suit being brought against him in his individual capacity.

        17.     Cahill denies the allegations contained therein and further objects and contests to

this civil suit being brought against him in his individual capacity.

        18.     Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

Moreover, defendants deny the plaintiffs overall allegations of wrongdoing—whether by the

defendants specifically identified in their Complaint or by general reference to “John Does 1-5”

and therefore defendants further deny that any other parties associated, related to or within their

control committed any of the acts as alleged in the subject Complaint.

III.    Jurisdiction

        19.      No response is required to this paragraph since it fails to contains any allegation

of fact directed at any of the defendants but instead represents an introductory paragraph

containing statements and conclusions of law related to the jurisdiction of this court. To the


                                                  3
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 4 of 14 PageID #: 35




extent a response is required, defendants deny the allegations and leave plaintiffs to their proof.

IV.     Venue

        20.     No response is required to this paragraph since it fails to contains any allegation

of fact directed at any of the defendants but instead represents an introductory paragraph

containing statements and conclusions of law related to the proper venue of this court to hear the

pending dispute. To the extent a response is required, defendants deny the allegations and leave

plaintiffs to their proof.

V.      Material Facts

        21.     Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        22.     Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        23.     Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        24.     Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        25.     Defendants deny the allegations and leave plaintiffs to their proof.

        26.     Defendants deny the allegations and leave plaintiffs to their proof.

        27.     Defendants deny the allegations and leave plaintiffs to their proof.

        28.     Defendants deny the allegations and leave plaintiffs to their proof.

        29.     Defendants deny the allegations and leave plaintiffs to their proof.

        30.     Defendants deny the allegations and leave plaintiffs to their proof.

        31.     Defendants deny the allegations and leave plaintiffs to their proof.


                                                  4
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 5 of 14 PageID #: 36




      32.   Defendants deny the allegations and leave plaintiffs to their proof.

      33.   Defendants deny the allegations and leave plaintiffs to their proof.

      34.   Defendants deny the allegations and leave plaintiffs to their proof.

      35.   Defendants deny the allegations and leave plaintiffs to their proof.

      36.   Defendants deny the allegations and leave plaintiffs to their proof.

      37.   Defendants deny the allegations and leave plaintiffs to their proof.

      38.   Defendants deny the allegations and leave plaintiffs to their proof.

      39.   Defendants deny the allegations and leave plaintiffs to their proof.

      40.   Defendants deny the allegations and leave plaintiffs to their proof.

      41.   Defendants deny the allegations and leave plaintiffs to their proof.

      42.   Defendants deny the allegations and leave plaintiffs to their proof.

      43.   Defendants deny the allegations and leave plaintiffs to their proof.

      44.   Defendants deny the allegations and leave plaintiffs to their proof.

      45.   Defendants deny the allegations and leave plaintiffs to their proof.

      46.   Defendants deny the allegations and leave plaintiffs to their proof.

      47.   Defendants deny the allegations and leave plaintiffs to their proof.

      48.   Defendants deny the allegations and leave plaintiffs to their proof.

      49.   Defendants deny the allegations and leave plaintiffs to their proof.

      50.   Defendants deny the allegations and leave plaintiffs to their proof.

      51.   Defendants deny the allegations and leave plaintiffs to their proof.

      52.   Defendants deny the allegations and leave plaintiffs to their proof.

      53.   Defendants deny the allegations and leave plaintiffs to their proof.

      54.   Defendants deny the allegations and leave plaintiffs to their proof.


                                              5
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 6 of 14 PageID #: 37




        55.      Defendants deny the allegations and leave plaintiffs to their proof.

        56.      Defendants deny the allegations and leave plaintiffs to their proof.

        57.3     Defendants deny the allegations and leave plaintiffs to their proof.

        58.      Defendants deny the allegations and leave plaintiffs to their proof.

        59.      Defendants deny the allegations and leave plaintiffs to their proof.

        60.      Defendants deny the allegations and leave plaintiffs to their proof.

        61.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        62.      Defendants deny the allegations and leave plaintiffs to their proof.

        63.      Defendants deny the allegations and leave plaintiffs to their proof.

        64.      Defendants deny the allegations and leave plaintiffs to their proof.

        65.      Defendants deny the allegations and leave plaintiffs to their proof.

        66.      Defendants deny the allegations and leave plaintiffs to their proof.

        67.      Defendants deny the allegations and leave plaintiffs to their proof.

        68.      Defendants deny the allegations and leave plaintiffs to their proof.

        69.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        70.      Defendants deny the allegations and leave plaintiffs to their proof.

        71.      Defendants deny the allegations and leave plaintiffs to their proof.


3
  Plaintiffs have inserted headers, captions and titles throughout their initiating pleading some of which contain
factual assertions but are not set forth in a numbered paragraph. By way of example only, immediately preceding
paragraph 57 of the Complaint (and following paragraph 56), plaintiffs insert a caption which reads: “Defendant
Bruno’s Hostility Had Grown In The Weeks Preceding the Assault As Plaintiff Asserted His Constitutional Rights”.
Other than what is set forth in this footnote to provide an example, defendants have not repeated or inserted those
headers, captions or titles in this Answer. Notwithstanding, defendants want to be clear that all such unnumbered
statements, allegations, characterizations or assertions found throughout the Complaint are hereby expressly denied.


                                                         6
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 7 of 14 PageID #: 38




        72.    Defendants deny the allegations and leave plaintiffs to their proof.

        73.    Defendants deny the allegations and leave plaintiffs to their proof.

        74.    Defendants deny the allegations and leave plaintiffs to their proof.

        75.    Defendants deny the allegations and leave plaintiffs to their proof.

        76.    Defendants deny the allegations and leave plaintiffs to their proof.

        77.    Defendants admit that a secondary search warrant was obtained as part of the

CPD’s investigation of Frankie but deny the balance of the allegations and leave plaintiffs to

their proof.

        78.    Defendants deny the allegations and leave plaintiffs to their proof.

        79.    Defendants deny the allegations and leave plaintiffs to their proof.

        80.    Defendants deny the allegations and leave plaintiffs to their proof.

        81.    Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        82.    Defendants admit that Frank was taken into custody and held at the CPD station

but deny the remaining allegations and leave plaintiffs to their proof.

        83.    Defendants deny the allegations and leave plaintiffs to their proof.

        84.    Defendants deny the allegations and leave plaintiffs to their proof.

        85.    Defendants deny the allegations and leave plaintiffs to their proof.

        86.    Defendants admit the allegations.

        87.    Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        88.    Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.


                                                  7
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 8 of 14 PageID #: 39




         89.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

         90.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

         91.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

         92.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations related to the plaintiffs’ sleeping arrangements and therefore leave

plaintiffs to their proof. Defendants expressly deny the allegations related to the claimed

malicious prosecution of Frank and therefore leave plaintiffs to their proof.

         93.      Defendants are without sufficient information or knowledge at this time regarding

the number of court appearances or the length of the proceedings. Upon information and belief,

defendants understand that Frank was found not guilty by a state district court magistrate judge

of two (2) of the three (3) criminal charges filed against Frank by Cranston but this same

individual was found guilty by the magistrate judge of the crime of disorderly conduct. Upon

information and belief, Frank appealed the guilty finding to the Superior Court where the case

was disposed of by way of a filing. Defendants deny the balance of the allegations contained

therein and leave plaintiffs to their proof.4

         94.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

         95.      Defendants deny the allegations and leave plaintiffs to their proof.


4
  Although Frank exercised his de novo right of appeal to the Superior Court on the guilty finding of disorderly
conduct and may have resolved the case by way of a “filing”, the district court finding of guilt establishes the
requisite probable cause of Frank committing a crime which precludes the instant civil action.


                                                          8
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 9 of 14 PageID #: 40




        96.      Defendants deny the allegations and leave plaintiffs to their proof.

        97.5     Defendants deny the allegations and leave plaintiffs to their proof.

        98.      Defendants deny the allegations and leave plaintiffs to their proof.

        99.      Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        100.     Defendants are without sufficient information or knowledge to form a belief as to

the veracity of the allegations contained therein and therefore leave plaintiffs to their proof.

        101.     Defendants deny the allegations and leave plaintiffs to their proof.

        102.     Defendants deny the allegations and leave plaintiffs to their proof.

        103.     Defendants deny the allegations and leave plaintiffs to their proof.

        104.     Defendants deny the allegations and leave plaintiffs to their proof.

        105.     Defendants deny the allegations and leave plaintiffs to their proof.

        106.     Defendants deny the allegations and leave plaintiffs to their proof.

        107.     Defendants deny the allegations and leave plaintiffs to their proof.

        108.     Defendants deny the allegations and leave plaintiffs to their proof.

        109.     Defendants deny the allegations and leave plaintiffs to their proof.

        110.     Defendants deny the allegations and leave plaintiffs to their proof.

        111.     Defendants deny the allegations and leave plaintiffs to their proof.

        112.     Defendants deny the allegations and leave plaintiffs to their proof.

        113.     Defendants deny the allegations and leave plaintiffs to their proof.

        114.     Defendants deny the allegations and leave plaintiffs to their proof.

5
 Immediately preceding paragraph 97, plaintiff inserts a heading which reads “Defendant Cahill’s Supervisory
Liability”. As set forth above, defendants specifically deny each of the allegations contained in plaintiff’s
Complaint which include all of the headings and captions (whether or not the heading is expressly referenced
herein).


                                                        9
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 10 of 14 PageID #: 41




 VII.6     Claims for Relief

           115.   Based upon representations from plaintiffs’ counsel, defendants understand that a

 notice of claim was sent to the City.

           116.   Defendants hereby incorporate their responses to the preceding paragraphs as if

 fully set forth herein.

                                           COUNT ONE
      False Arrest and False Imprisonment in Violation of the Fourth Amendment and Actionable
                            Under 42 U.S.C. §1983 Against All Defendants

           117.   Defendants deny the allegations and leave plaintiffs to their proof.

                                             COUNT TWO
      False Arrest and False Imprisonment in Violation of the Fourth Amendment and Actionable
                 Article 1, §6 of the Rhode Island Constitution Against All Defendants

           118.   Defendants deny the allegations and leave plaintiffs to their proof.

                                           COUNT THREE
          Excessive Force in Violation of the Fourth and Fourteenth Amendments Actionable
                           Under 42 U.S.C. §1983 Against All Defendants

           119.   Defendants deny the allegations and leave plaintiffs to their proof.

                                           COUNT FOUR
         Excessive Force in Violation of Article 1, §2 and §6 of the Rhode Island Constitution
                                        Against All Defendants

           120.   Defendants deny the allegations and leave plaintiffs to their proof.

                                             COUNT FIVE
     Malicious Prosecution in Violation of the Fourth, Fifth and Fourteenth Amendments Actionable
                            Under 42 U.S.C. §1983 Against All Defendants

           121.   Defendants deny the allegations and leave plaintiffs to their proof.




 6
  The Complaint incorrectly numbers the next section of their Complaint as “VII” as opposed to “V”. Defendants
 will refer to the section numbering utilized by plaintiffs for consistency purposes.


                                                       10
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 11 of 14 PageID #: 42




                                            COUNT SIX
     Deliberate Indifference to Plaintiff’s Constitutional Rights, Including Plaintiff’s Right to
     Necessary Medical Attention While in Custody in Violation of the Fourth and Fourteenth
            Amendments Actionable Under 42 U.S.C. §1983 Against All Defendants

           122.   Defendants deny the allegations and leave plaintiffs to their proof.

                                           COUNT SEVEN
      Deliberate Indifference to Plaintiff’s Constitutional Rights, Including Plaintiff’s Right to
       Necessary Medical Attention While in Custody in Violation of Article 1, §2 and §6
                      of the Rhode Island Constitution Against All Defendants

           123.   Defendants deny the allegations and leave plaintiffs to their proof.

                                           COUNT EIGHT
                                         Common Law Assault

           124.   Defendants deny the allegations and leave plaintiffs to their proof.

                                           COUNT NINE
                                         Common Law Battery

           125.   Defendants deny the allegations and leave plaintiffs to their proof.

                                         COUNT TEN
                          Common Law False Arrest and False Imprisonment

           126.   Defendants deny the allegations and leave plaintiffs to their proof.

                                       COUNT ELEVEN
                                 Common Law Malicious Prosecution

           127.   Defendants deny the allegations and leave plaintiffs to their proof.

                                         COUNT TWELVE
                                     Loss of Consortium by Linda

           128.   Defendants deny the allegations and leave plaintiffs to their proof.

           Wherefore, defendants respectfully request that this Honorable Court enter the following

 relief:

           (i)    That final judgment enter in favor of all defendants on all counts of plaintiffs’

                  Complaint;

                                                   11
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 12 of 14 PageID #: 43




        (ii)    That any and all relief requested by plaintiffs in their Complaint be denied and

                dismissed with prejudice;

        (iii)   That defendants are awarded costs and reasonable attorney’s fees in defending

                this action; and

        (iv)    That defendants are awarded any and all other relief this Court deems just,

                appropriate and equitable.

                                   AFFIRMATIVE DEFENSES

        1.      Plaintiffs fail to state a claim upon which relief can be granted.

        2.      Defendants assert and plead all forms of statutory and common law immunity

 including but not limited to the public duty doctrine.

        3.      Defendants assert and plead absolute immunity as a bar to recovery by plaintiffs

 as claimed in their Complaint.

        4.      Defendants assert and plead qualified immunity as a bar to recovery by plaintiffs

 as claimed in their Complaint.

        5.      Defendants assert and plead the statutory cap on damages as a bar and restriction

 on the amount of damages recoverable by plaintiffs in this legal matter.

        6.      The individual defendants object to and contest suit commenced against them in

 their individual capacity.

        7.      In addition to the affirmative defenses raised above, the City asserts and pleads

 the affirmative defense that a municipality cannot be held liable for punitive damages.

        8.      Res judicata.

        9.      Collateral estoppel.

        10.     The guilty finding of Frank of the underlying crime of disorderly conduct in the


                                                  12
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 13 of 14 PageID #: 44




 state district court precludes all or some of the claims raised in the Complaint.

         11.     Frank’s conduct caused all or a part of the injuries and damages claimed by the

 plaintiffs in this case.

         12.     Frank’s criminal conduct caused all or a part of the injuries or damages claimed

 by plaintiffs in this case.

         13.     Failure to mitigate damages. The conduct of Frank substantially caused all or a

 substantial portion of the alleged injuries and damages claimed by plaintiffs.

         14.     Defendants reserve the right to raise and assert any additional affirmative

 defenses in this legal matter.

                                          Claim of Jury Trial

         Defendants hereby claim their right to a jury trial on all issues so triable and designate

 their counsel, Michael J. Lepizzera, Jr., Esq., as trial counsel.

                                                     /s/ Michael J. Lepizzera, Jr._________
                                                     Michael J. Lepizzera, Jr. (#4995)


                                                      Respectfully submitted,
                                                      Defendants,
                                                      Gregg Bruno, Jaclyn Casaceli,
                                                      Thomas Lavey, Jaime Cahill
                                                      and City of Cranston, by and through
                                                      its Treasurer David Capuano
                                                      By and through their Attorney,


                                                     /s/ Michael J. Lepizzera, Jr._________
                                                     Michael J. Lepizzera, Jr. (#4995)
                                                     LEPIZZERA AND LAPROCINA COUNSELLORS AT LAW, LTD.
                                                     117 Metro Center Boulevard, Suite 2001
                                                     Warwick, Rhode Island 02886
                                                     Tel. (401) 739-7397
                                                     Fax (401) 691-3558
                                                     Email: MLepizzera@LepLap.com


                                                   13
Case 1:19-cv-00590-MSM-LDA Document 9 Filed 01/30/20 Page 14 of 14 PageID #: 45




                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 30, 2020, a copy of the foregoing Notice of Appearance
 was filed electronically and served by mail on anyone unable to accept electronic filing. Notice
 of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing as
 indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
 CM/ECF System.

                                                    /s/ Michael J. Lepizzera, Jr._________
                                                    Michael J. Lepizzera, Jr. (#4995)




                                                  14
